Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 1 of 23




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.

  TIFFANY (NJ) LLC,

                 Plaintiff,
  vs.

  THE INDIVIDUALS, PARTNERSHIPS AND
  UNINCORPORATED ASSOCIATIONS
  IDENTIFIED ON SCHEDULE “A,”

              Defendants.
  __________________________________________/

                 COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF

         Plaintiff, Tiffany (NJ) LLC (“Tiffany” or “Plaintiff”), hereby sues Defendants, the

  Individuals, Partnerships, and Unincorporated Associations identified on Schedule “A”

  (collectively “Defendants”). Defendants are promoting, selling, offering for sale, and distributing

  goods bearing and/or using counterfeits and confusingly similar imitations of Tiffany’s

  trademarks within this district through various Internet based e-commerce stores, photo albums,

  and a commercial Internet website operating under the seller identification names and domain

  name set forth on Schedule “A” hereto (the “Seller IDs and Subject Domain Name”). In support

  of its claims, Tiffany alleges as follows:

                                   JURISDICTION AND VENUE

         1.      This is an action for federal trademark counterfeiting and infringement, false

  designation of origin, common law unfair competition, and common law trademark infringement

  pursuant to 15 U.S.C. §§ 1114, 1116, and 1125(a), and The All Writs Act, 28 U.S.C. § 1651(a).

  Accordingly, this Court has subject matter jurisdiction over this action pursuant to 15 U.S.C. §

  1121 and 28 U.S.C. §§ 1331 and 1338. This Court has supplemental jurisdiction pursuant to 28
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 2 of 23



  U.S.C. § 1367 over Tiffany’s state law claims because those claims are so related to the federal

  claims that they form part of the same case or controversy.

         2.      Defendants are subject to personal jurisdiction in this district because they direct

  business activities toward and conduct business with consumers throughout the United States,

  including within the State of Florida and this district, through at least the Internet based e-

  commerce stores, photo albums, and commercial Internet website accessible in Florida and

  operating under the Seller IDs and Subject Domain Name.

         3.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 since Defendants are,

  upon information and belief, aliens who are engaged in infringing activities and causing harm

  within this district by advertising, offering to sell, selling, and/or shipping infringing products to

  consumers in Florida.

                                          THE PLAINTIFF

         4.      Tiffany is a limited liability company organized under the laws of the State of

  Delaware, with its principal place of business located at 15 Sylvan Way, Parsippany, NJ 07054.

  Tiffany operates boutiques throughout the world, including within this district. Tiffany is, in part,

  engaged in the business of manufacturing and distributing throughout the world, including within

  this district, a variety of high quality luxury goods under multiple world famous common law

  and federally registered trademarks, including those identified in Paragraph 16 below. Tiffany

  offers for sale and sells its trademarked goods within the State of Florida, including this district

  through its boutiques and online retail website. Defendants’ offers to sell and sales of counterfeit

  and infringing Tiffany branded products are directly, and unfairly, competing with Tiffany’s

  economic interests in the State of Florida and causing harm and damage within this jurisdiction.




                                                    2
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 3 of 23



  Tiffany regularly enforces its intellectual property rights and authorized this action be brought in

  its name.

           5.    Like many other famous trademark owners in the luxury goods market, Tiffany

  suffers ongoing daily and sustained violations of its trademark rights at the hands of

  counterfeiters and infringers, such as Defendants herein, who wrongfully reproduce and

  counterfeit Tiffany’s trademarks for the twin purposes of (i) duping and confusing the

  consuming public and (ii) earning substantial profits. The natural and intended byproduct of

  Defendants’ actions is the erosion and destruction of the goodwill associated with the Tiffany

  name and associated trademarks and the destruction of the legitimate market sector in which it

  operates.

           6.    In order to combat the indivisible harm caused by the combined actions of

  Defendants and others engaging in similar conduct, each year Tiffany expends significant

  monetary resources in connection with trademark enforcement efforts. The exponential growth

  of counterfeiting over the Internet, particularly through online marketplace platforms and social

  media websites, has created an environment that requires companies, such as Tiffany, to expend

  significant time and money across a wide spectrum of efforts in order to protect both consumers

  and itself from the ill effects of confusion and the erosion of the goodwill connected to Tiffany’s

  brand.

                                        THE DEFENDANTS

           7.    Defendants are individuals and/or business entities of unknown makeup, each of

  whom, upon information and belief, either reside and/or operate in foreign jurisdictions with lax

  trademark enforcement systems or redistribute products from the same or similar sources in

  those locations. Defendants have the capacity to be sued pursuant to Federal Rule of Civil




                                                   3
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 4 of 23



  Procedure 17(b). Defendants target their business activities toward consumers throughout the

  United States, including within this district, and conduct pervasive business through the

  simultaneous operation of commercial Internet based e-commerce stores via Internet marketplace

  websites and/or interactive photo albums via Internet based social media or image hosting

  websites under the Seller IDs, or through the operation of an interactive commercial Internet

  website operating under the Subject Domain Name.

         8.      Upon information and belief, certain Defendants operate under their Seller IDs in

  tandem with electronic communications via private messaging applications thereby creating an

  interconnected ecosystem which functions as an online marketplace operation.

         9.      Upon information and belief, Defendants use aliases in connection with the

  operation of their businesses, including but not limited to those identified by the same Defendant

  Number on Schedule “A.”

         10.     Defendants are the past and present controlling forces behind the sale of products

  bearing and/or using counterfeits and infringements of Tiffany’s trademarks as described herein

  using at least the Seller IDs and Subject Domain Name.

         11.     Upon information and belief, Defendants directly engage in unfair competition

  with Tiffany by advertising, offering for sale and selling goods bearing and/or using counterfeits

  and infringements of one or more of Tiffany’s trademarks to consumers within the United States

  and this district through the Internet based e-commerce stores, photo albums, and commercial

  Internet website operating under, at least, the Seller IDs and Subject Domain Name, as well as

  additional names, e-commerce stores, photo albums, seller identification aliases, domain names,

  or websites not yet known to Tiffany. Defendants have purposefully directed some portion of




                                                  4
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 5 of 23



  their illegal activities towards consumers in the State of Florida through the advertisement, offer

  to sell, sale, and/or shipment of counterfeit and infringing Tiffany branded goods into the State.

          12.     Upon information and belief, Defendants have registered, established or

  purchased, and maintained their Seller IDs and Subject Domain Name. Upon information and

  belief, Defendants have engaged in fraudulent conduct with respect to the registration of the

  Seller IDs and Subject Domain Name by providing false and/or misleading information to the

  Internet based e-commerce platforms where they sell or to their domain registrars during the

  registration or maintenance process related to their respective Seller ID and Subject Domain

  Name. Upon information and belief, some Defendants have registered and/or maintained the

  Seller IDs and Subject Domain Name for, at least in part, the purpose of engaging in illegal

  counterfeiting activities.

          13.     Upon information and belief, Defendants will continue to register or acquire new

  seller identification aliases, private messaging accounts, and domain names for the purpose of

  selling and offering for sale goods bearing and/or using counterfeit and confusingly similar

  imitations of one or more of Tiffany’s trademarks unless preliminarily and permanently

  enjoined.

          14.     Defendants’ Internet-based businesses amount to nothing more than illegal

  operations established and operated in order to infringe the intellectual property rights of Tiffany

  and others.

          15.     Defendants’ business names, i.e., the Seller IDs and Subject Domain Name,

  associated payment accounts, and any other alias seller identification names, private messaging

  accounts, and domain names used in connection with the sale of counterfeit and infringing goods

  bearing and/or using one or more of Tiffany’s trademarks are essential components of




                                                   5
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 6 of 23



  Defendants’ online activities and are one of the means by which Defendants further their

  counterfeiting and infringement scheme and cause harm to Tiffany. Moreover, Defendants are

  using Tiffany’s famous brand name and trademarks to drive Internet consumer traffic to their e-

  commerce stores, photo albums, or websites operating under the Seller IDs and Subject Domain

  Name, thereby increasing the value of the Seller IDs and Subject Domain Name and decreasing

  the size and value of Tiffany’s legitimate marketplace and intellectual property rights at

  Tiffany’s expense.

                             COMMON FACTUAL ALLEGATIONS

         Tiffany’s Trademark Rights

         16.     Tiffany is the owner of all rights in and to the following trademarks, which are

  valid and registered on the Principal Register of the United States Patent and Trademark Office

  (collectively, the “Tiffany Marks”):


                       Registration
     Trademark                      Registration Date                   Class / Goods
                        Number

                        0,023,573    September 5, 1893 IC 14 – Jewelry and Watches.
                                                           IC 14 – Jewelry for Personal Wear, Not
                                                           Including Watches; and Flat and Hollow
      TIFFANY           0,133,063          July 6, 1920
                                                           Ware Made of or Plated with Precious
                                                           Metal.
                                                           IC 14 – Decorative Art Objects Made in
                                                           Whole or in Part of Precious or Semi-
                                                           Precious    Metals-Namely,    Figurines,
                                                           Boxes, Bowls, Trays, and Flowers,
                                                           Jewelry, Metal Wares Made in Whole or
   TIFFANY & CO.        1,228,189        February 22, 1983 in Part of Precious or Semi-Precious
                                                           Metals-Namely, Business Card Cases,
                                                           Candelabras, Candlesticks, Cigar and
                                                           Cigarette Boxes, Napkin Rings, and
                                                           Bookmarks,      Semi-Precious    Stones,
                                                           Natural and Cultured Pearls.




                                                    6
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 7 of 23




                  Registration
     Trademark                 Registration Date                  Class / Goods
                   Number

                                                 IC 14 – Decorative Art Objects Made in
                                                 Whole or in Part of Precious or Semi-
                                                 Precious    Metals-Namely,      Figurines,
     TIFFANY       1,228,409   February 22, 1983
                                                 Boxes, Bowls, Trays, Jewelry, Semi-
                                                 Precious Stones, and Natural and Cultured
                                                 Pearls.
                                                 IC 14 – All Types of Jewelry Made of, or
      T & CO.      1,669,365   December 24, 1991 in Part of, Precious Metals and/or with
                                                 Precious or Semi-Precious Stones.
                                                   IC 14 – Jewelry; Watches.
                                                   IC 21 – Decorative Boxes.
                   2,359,351     June 20, 2000



                                                   IC 14 – Jewelry; watches and clocks;
                                                   precious and semi-precious stones;
                                                   decorative art objects made in whole or in
                                                   part of precious metals and their alloys,
                                                   namely, figurines, boxes and trophies;
                                                   natural and cultured pearls; metal wares
                                                   made in whole or in part of precious
                                                   metals, and their alloys, namely,
                                                   candelabras, candlesticks, cigar and
                                                   cigarette boxes and ashtrays; bowls,
                                                   serving     trays,    tumblers,      pitchers,
                                                   corkscrews, cups, porringers, and perfume
                                                   flasks sold empty, all made in whole or in
                   2,416,795    January 2, 2001    part of precious metals and their alloys;
                                                   bar accessories made of precious metals
                                                   and their alloys, namely, coasters; clothing
                                                   accessories made of precious metals and
                                                   their alloys, namely, money clips,
                                                   cufflinks, key rings, collar stays, tie bars,
                                                   tie tacks, belt buckles, and shirt studs; pill
                                                   boxes made of or plated with precious
                                                   metals and their alloys; golf clubs, and
                                                   place markers for golf balls made in whole
                                                   or in part of precious metals and their
                                                   alloys; picture, calendar and photograph
                                                   frames made in whole or in part of
                                                   precious metals and their alloys



                                          7
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 8 of 23




                      Registration
     Trademark                     Registration Date                    Class / Goods
                       Number



                        5,176,498       April 4, 2017     IC 14 – Jewelry




  The Tiffany Marks are used in connection with the manufacture and distribution of high-quality

  luxury goods in the categories also identified above. True and correct copies of the Certificates

  of Registration for the Tiffany Marks are attached hereto as Composite Exhibit “1.”

         17.     The Tiffany Marks have been used in interstate commerce to identify and

  distinguish Tiffany's high quality luxury goods for an extended period of time.

         18.     The Tiffany Marks are symbols of Tiffany’s quality, reputation and goodwill and

  have never been abandoned.

         19.     The Tiffany Marks are well known and famous and have been for many years.

  Tiffany has expended substantial time, money and other resources developing, advertising and

  otherwise promoting the Tiffany Marks. The Tiffany Marks qualify as famous marks as that term

  is used in 15 U.S.C. § 1125(c)(1).

         20.     Further, Tiffany has extensively used, advertised, and promoted the Tiffany

  Marks in the United States in association with the sale of high quality luxury goods. Tiffany has

  spent millions of dollars promoting the Tiffany Marks and products bearing the Tiffany Marks.

         21.     As a result of Tiffany’s efforts, members of the consuming public readily identify

  merchandise bearing or sold under the Tiffany Marks, as being high quality luxury goods

  sponsored and approved by Tiffany.




                                                  8
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 9 of 23



         22.     Accordingly, the Tiffany Marks have achieved secondary meaning as identifiers

  of high quality luxury goods.

         23.     Tiffany has carefully monitored and policed the use of the Tiffany Marks and has

  never assigned or licensed the Tiffany Marks to any of the Defendants in this matter.

         24.     Genuine goods bearing and sold under the Tiffany Marks are widely legitimately

  advertised and promoted by Tiffany, its authorized distributors, and unrelated third parties via

  the Internet. Visibility on the Internet, particularly via Internet search engines such as Google,

  Yahoo! and Bing, has become increasingly important to Tiffany’s overall marketing and

  consumer education efforts. Thus, Tiffany expends significant monetary resources on Internet

  marketing and consumer education, including search engine optimization (“SEO”) strategies.

  Those strategies allow Tiffany and its authorized retailers to fairly and legitimately educate

  consumers about the value associated with the Tiffany brand and the goods sold thereunder.

  Similarly, Defendants’ individual seller stores and websites are indexed on search engines and

  compete directly with Tiffany for space in search results.

         Defendants’ Infringing Activities

         25.     Upon information and belief, Defendants are promoting and advertising,

  distributing, selling, and/or offering for sale goods in interstate commerce using and bearing

  counterfeit and infringing trademarks that are exact copies of the Tiffany Marks (the

  “Counterfeit Goods”) through at least the Internet based e-commerce stores, photo albums, and a

  interactive commercial Internet website operating under the Seller IDs and Subject Domain

  Name. Specifically, upon information and belief, Defendants are using identical copies of one or

  more of the Tiffany Marks for different quality goods. Tiffany has used the Tiffany Marks




                                                  9
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 10 of 23



   extensively and continuously before Defendants began offering counterfeit and confusingly

   similar imitations of Tiffany’s merchandise.

          26.    Upon information and belief, Defendants’ Counterfeit Goods are of a quality

   substantially and materially different than that of Tiffany’s genuine goods. Defendants, upon

   information and belief, are actively using, promoting and otherwise advertising, distributing,

   selling, and/or offering for sale substantial quantities of their Counterfeit Goods with the

   knowledge and intent that such goods will be mistaken for the genuine high quality goods

   offered for sale by Tiffany despite Defendants’ knowledge that they are without authority to use

   the Tiffany Marks. The net effect of Defendants’ actions will cause confusion of consumers at

   the time of initial interest, sale, and in the post-sale setting, who will believe Defendants’

   Counterfeit Goods are genuine goods originating from, associated with, and approved by

   Tiffany.

          27.    Defendants advertise their Counterfeit Goods for sale to the consuming public via

   Internet based e-commerce stores and interactive photo albums on, at least, one Internet e-

   commerce store, social media, or image hosting website using, at least, the Seller IDs and via at

   least one commercial Internet website operating under the Subject Domain Name. In so

   advertising these goods, Defendants improperly and unlawfully use one or more of the Tiffany

   Marks without Tiffany’s permission.

          28.    As part of their overall infringement and counterfeiting scheme, Defendants are,

   upon information and belief, concurrently employing and benefitting from substantially similar,

   advertising and marketing strategies based, in large measure, upon an illegal use of counterfeits

   and infringements of the Tiffany Marks. Specifically, Defendants are using counterfeits and

   infringements of Tiffany’s famous name and the Tiffany Marks in order to make their e-




                                                  10
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 11 of 23



   commerce stores, photo albums, and websites selling illegal goods appear more relevant and

   attractive to consumers online. By their actions, Defendants are contributing to the creation and

   maintenance of an illegal marketplace operating in parallel to the legitimate marketplace for

   Tiffany’s genuine goods. Defendants are causing individual, concurrent and indivisible harm to

   Tiffany and the consuming public by (i) depriving Tiffany and other third parties of their right to

   fairly compete for space within search engine results and reducing the visibility of Tiffany’s

   genuine goods on the World Wide Web, (ii) causing an overall degradation of the value of the

   goodwill associated with the Tiffany Marks, and (iii) increasing Tiffany’s overall cost to market

   its goods and educate consumers about its brand via the Internet.

          29.     Upon information and belief, Defendants are concurrently targeting their

   counterfeiting and infringing activities toward consumers and causing harm within this district

   and elsewhere throughout the United States. As a result, Defendants are defrauding Tiffany and

   the consuming public for Defendants’ own benefit.

          30.     Upon information and belief, at all times relevant hereto, Defendants in this action

   had full knowledge of Tiffany’s ownership of the Tiffany Marks, including its exclusive right to

   use and license such intellectual property and the goodwill associated therewith.

          31.     Defendants’ use of the Tiffany Marks, including the promotion and

   advertisement, reproduction, distribution, sale, and offering for sale of their Counterfeit Goods,

   is without Tiffany’s consent or authorization.

          32.     Defendants are engaging in the above-described illegal counterfeiting and

   infringing activities knowingly and intentionally or with reckless disregard or willful blindness to

   Tiffany’s rights for the purpose of trading on Tiffany’s goodwill and reputation. If Defendants’




                                                    11
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 12 of 23



   intentional counterfeiting and infringing activities are not preliminarily and permanently

   enjoined by this Court, Tiffany and the consuming public will continue to be harmed.

          33.    Defendants’ above identified infringing activities are likely to cause confusion,

   deception, and mistake in the minds of consumers before, during, and after the time of purchase.

   Moreover, Defendants’ wrongful conduct is likely to create a false impression and deceive

   customers, the public, and the trade into believing there is a connection or association between

   Tiffany’s genuine goods and Defendants’ Counterfeit Goods, which there is not.

          34.    Upon information and belief, Defendants’ payment and financial accounts,

   including but not limited to those specifically set forth on Schedule “A,” are being used by

   Defendants to accept, receive, and deposit profits from Defendants’ trademark counterfeiting and

   infringing and unfairly competitive activities connected to their Seller IDs and Subject Domain

   Name and any other alias seller identification names, domain names, or websites being used

   and/or controlled by them.

          35.    Further, upon information and belief, Defendants are likely to transfer or secret

   their assets to avoid payment of any monetary judgment awarded to Tiffany.

          36.    Tiffany has no adequate remedy at law.

          37.    Tiffany is suffering irreparable injury and has suffered substantial damages as a

   result of Defendants’ unauthorized and wrongful use of the Tiffany Marks. If Defendants’

   counterfeiting and infringing, and unfairly competitive activities are not preliminarily and

   permanently enjoined by this Court, Tiffany and the consuming public will continue to be

   harmed.




                                                 12
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 13 of 23



          38.     The harm and damages sustained by Tiffany have been directly and proximately

   caused by Defendants’ wrongful reproduction, use, advertisement, promotion, offers to sell, and

   sale of their Counterfeit Goods.

           COUNT I - TRADEMARK COUNTERFEITING AND INFRINGEMENT
              PURSUANT TO §32 OF THE LANHAM ACT (15 U.S.C. § 1114)

          39.     Tiffany hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 38 above.

          40.     This is an action for trademark counterfeiting and infringement against

   Defendants based on their use of counterfeit and confusingly similar imitations of the Tiffany

   Marks in commerce in connection with the promotion, advertisement, distribution, offering for

   sale and sale of the Counterfeit Goods.

          41.     Defendants are promoting and otherwise advertising, selling, offering for sale,

   and distributing goods bearing and/or using counterfeits and/or infringements of one or more of

   the Tiffany Marks. Defendants are continuously infringing and inducing others to infringe the

   Tiffany Marks by using one or more of them to advertise, promote, sell, and offer to sell

   counterfeit and infringing Tiffany branded goods.

          42.     Defendants’ concurrent counterfeiting and infringing activities are likely to cause

   and actually are causing confusion, mistake, and deception among members of the trade and the

   general consuming public as to the origin and quality of Defendants’ Counterfeit Goods.

          43.     Defendants’ unlawful actions have caused and are continuing to cause

   unquantifiable damages to Tiffany and are unjustly enriching Defendants with profits at

   Tiffany’s expense.




                                                  13
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 14 of 23



           44.      Defendants’ above-described illegal actions constitute counterfeiting and

   infringement of the Tiffany Marks in violation of Tiffany’s rights under § 32 of the Lanham Act,

   15 U.S.C. § 1114.

           45.      Tiffany has suffered and will continue to suffer irreparable injury and damages

   due to Defendants’ above described activities if Defendants are not preliminarily and

   permanently enjoined. Additionally, Defendants will continue to wrongfully profit from their

   illegal activities.

                       COUNT II - FALSE DESIGNATION OF ORIGIN
                 PURSUANT TO § 43(a) OF THE LANHAM ACT (15 U.S.C. §1125(a))

           46.      Tiffany hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 38 above.

           47.      Upon information and belief, Defendants’ Counterfeit Goods bearing, offered for

   sale and sold using copies of at least one of the Tiffany Marks have been widely advertised and

   offered for sale throughout the United States via at least one Internet e-commerce marketplace,

   social media, or image hosting website, and one interactive commercial Internet website.

           48.      Defendants’ Counterfeit Goods bearing, offered for sale, and sold using copies of

   at least one of the Tiffany Marks are virtually identical in appearance to Tiffany’s genuine goods.

   However, Defendants’ Counterfeit Goods are different and likely inferior in quality.

   Accordingly, Defendants’ activities are likely to cause confusion in the trade and among the

   general public as to at least the origin or sponsorship of their Counterfeit Goods.

           49.      Defendants, upon information and belief, have used in connection with their

   advertisement, offer for sale, and sale of their Counterfeit Goods, false designations of origin and

   false descriptions and representations, including words or other symbols and trade dress which

   tend to falsely describe or represent such goods and have caused such goods to enter into



                                                    14
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 15 of 23



   commerce with full knowledge of the falsity of such designations of origin and such descriptions

   and representations, all to Tiffany’s detriment.

          50.     Defendants have authorized infringing uses of one or more of the Tiffany Marks

   in Defendants’ advertisement and promotion of their counterfeit and infringing branded goods.

   Defendants have misrepresented to members of the consuming public that the Counterfeit Goods

   being advertised and sold by them are genuine, non-infringing goods.

          51.     Additionally, Defendants are using counterfeits and infringements of one or more

   of the Tiffany Marks in order to unfairly compete with Tiffany and others for space within search

   engine organic results, thereby jointly depriving Tiffany of a valuable marketing and educational

   tool which would otherwise be available to Tiffany and reducing the visibility of Tiffany’s

   genuine goods on the World Wide Web.

          52.     Defendants’ above-described actions are in violation of Section 43(a) of the

   Lanham Act, 15 U.S.C. § 1125(a).

          53.     Tiffany has no adequate remedy at law and has sustained indivisible injury and

   damage caused by Defendants’ concurrent conduct. Absent an entry of an injunction by this

   Court, Defendants will continue to wrongfully reap profits and Tiffany will continue to suffer

   irreparable injury to its goodwill and business reputation, as well as monetary damages.

                     COUNT III –COMMON LAW UNFAIR COMPETITION

          54.     Tiffany hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 38 above.

          55.     This is an action against Defendants based on their promotion, advertisement,

   distribution, sale and/or offering for sale of goods bearing and/or using marks that are virtually




                                                      15
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 16 of 23



   identical, both visually and phonetically, to the Tiffany Marks in violation of Florida’s common

   law of unfair competition.

          56.     Specifically, Defendants are promoting and otherwise advertising, selling,

   offering for sale and distributing goods bearing and/or using counterfeits and infringements of

   one or more of the Tiffany Marks. Defendants are also using counterfeits and infringements of

   the Tiffany Marks to unfairly compete with Tiffany and others for (i) space in search engine

   results across an array of search terms and (ii) visibility on the World Wide Web.

          57.     Defendants’ infringing activities are likely to cause and actually are causing

   confusion, mistake and deception among members of the trade and the general consuming public

   as to the origin and quality of Defendants’ products by their use of the Tiffany Marks.

          58.     Tiffany has no adequate remedy at law and is suffering irreparable injury and

   damages as a result of Defendants’ actions.

                    COUNT IV - COMMON LAW TRADEMARK INFRINGEMENT

          59.     Tiffany hereby adopts and re-alleges the allegations set forth in Paragraphs 1

   through 38 above.

          60.     This is an action for common law trademark infringement against Defendants

   based on their promotion, advertisement, offering for sale, and sale of their Counterfeit Goods

   bearing and/or using one or more of the Tiffany Marks. Tiffany is the owner of all common law

   rights in and to the Tiffany Marks.

          61.     Specifically, Defendants, upon information and belief, are promoting, and

   otherwise advertising, distributing, offering for sale, and selling goods bearing and/or using

   infringements of one or more of the Tiffany Marks.




                                                   16
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 17 of 23



            62.   Defendants’ infringing activities are likely to cause and actually are causing

   confusion, mistake and deception among members of the trade and the general consuming public

   as to the origin and quality of Defendants’ Counterfeit Goods bearing and/or using the Tiffany

   Marks.

            63.   Tiffany has no adequate remedy at law and is suffering damages and irreparable

   injury as a result of Defendants’ actions.

                                        PRAYER FOR RELIEF

            64.   WHEREFORE, Tiffany demands judgment on all Counts of this Complaint and

   an award of equitable relief, and monetary relief against Defendants as follows:

                  a.      Entry of temporary, preliminary, and permanent injunctions pursuant to 15

   U.S.C. § 1116 and Federal Rule of Civil Procedure 65, enjoining Defendants, their agents,

   representatives, servants, employees, and all those acting in concert or participation therewith,

   from manufacturing or causing to be manufactured, importing, advertising or promoting,

   distributing, selling or offering to sell their Counterfeit Goods; from infringing, counterfeiting, or

   diluting the Tiffany Marks; from using the Tiffany Marks, or any mark or design similar thereto,

   in connection with the sale of any unauthorized goods; from using any logo, trade name, or

   trademark or design that may be calculated to falsely advertise the services or goods of

   Defendants as being sponsored by, authorized by, endorsed by, or in any way associated with

   Tiffany; from falsely representing themselves as being connected with Tiffany, through

   sponsorship or association, or engaging in any act that is likely to falsely cause members of the

   trade and/or of the purchasing public to believe any goods or services of Defendants are in any

   way endorsed by, approved by, and/or associated with Tiffany; from using any reproduction,

   counterfeit, infringement, copy, or colorable imitation of the Tiffany Marks in connection with




                                                    17
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 18 of 23



   the publicity, promotion, sale, or advertising of any goods sold by Defendants; from affixing,

   applying, annexing or using in connection with the sale of any goods, a false description or

   representation, including words or other symbols tending to falsely describe or represent

   Defendants’ goods as being those of Tiffany, or in any way endorsed by Tiffany and from

   offering such goods in commerce; from engaging in search engine optimization strategies using

   colorable imitations of Tiffany’s name or trademarks; and from otherwise unfairly competing

   with Tiffany.

                   b.    Entry of a temporary restraining order, as well as preliminary and

   permanent injunctions pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and the Court’s

   inherent authority, enjoining Defendants and all third parties with actual notice of an injunction

   issued by the Court from participating in, including providing financial services, technical

   services or other support to, Defendants in connection with the sale and distribution of non-

   genuine goods bearing and/or using counterfeits of the Tiffany Marks.

                   c.    Entry of an order pursuant to 28 U.S.C §1651(a), The All Writs Act, and

   the Court’s inherent authority that upon Tiffany’s request, the top level domain (TLD) Registry

   for each of the Subject Domain Name(s) or their administrators, including backend registry

   operators or administrators, place the Subject Domain Name(s), and any other domains names

   being used and/or controlled by Defendants to engage in the business of marketing, offering to

   sell, and/or selling goods bearing and/or using counterfeits and infringements of the Tiffany

   Marks, on Registry Hold status for the remainder of the registration period for any such domain

   name, thus removing them from the TLD zone files which link the Subject Domain Name(s) and

   any other domain names used and/or controlled by Defendants, to the IP addresses where the

   associated websites are hosted.




                                                  18
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 19 of 23



                  d.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority canceling for the life of the current registration or, at Tiffany’s

   election, transferring the Subject Domain Name(s) and any other domain names used by

   Defendants to engage in their counterfeiting of the Tiffany Marks at issue to Tiffany’s control so

   they may no longer be used for illegal purposes.

                  e.      Entry of an order requiring Defendants, their agent(s) or assign(s), to

   assign all rights, title, and interest, to their Subject Domain Name(s) to Tiffany and, if within five

   (5) days of entry of such order any Defendant fails to make such an assignment, the Court order

   the act to be done by another person appointed by the Court at any non-complying Defendant’s

   expense, such as the Clerk of Court, pursuant to Federal Rule of Civil Procedure 70(a).

                  f.      Entry of an order requiring each Defendant, its agent(s) or assign(s), to

   instruct all search engines to permanently delist or deindex the Subject Domain Name(s) and, if

   within five (5) days of entry of such order any Defendant fails to make such a written instruction,

   the Court order the act to be done by another person appointed by the Court at any non-

   complying Defendant’s expense, such as the Clerk of Court, pursuant to Federal Rule of Civil

   Procedure 70(a).

                  g.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority that, upon Tiffany’s request, the applicable governing messaging

   service and Internet marketplace, social media, and image hosting website operators and/or

   administrators for the Seller IDs who are provided with notice of an injunction issued by the

   Court, disable and/or cease facilitating access to the Seller IDs and any other alias e-commerce

   stores, seller identification names, photo albums, user names, and private messaging accounts,

   being used and/or controlled by Defendants to engage in the business of marketing, offering to




                                                    19
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 20 of 23



   sell, and/or selling goods bearing and/or using counterfeits and/or infringements of the Tiffany

   Marks.

                 h.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority that, upon Tiffany’s request, any messaging service and Internet

   marketplace, social media, and image hosting website operators and/or administrators for the

   Seller IDs who are provided with notice of an injunction issued by the Court identify any e-mail

   address known to be associated with Defendants’ respective Seller IDs.

                 i.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   this Court’s inherent authority that, upon Tiffany’s request, any messaging service and Internet

   marketplace, social media, and image hosting website operators and/or administrators who are

   provided with notice of an injunction issued by the Court permanently remove from the multiple

   platforms, which include, inter alia, a Direct platform, Group platform, Seller Product

   Management platform, Vendor Product Management platform, and Brand Registry platform, any

   and all listings and associated images of goods bearing and/or using counterfeits and/or

   infringements of the Tiffany Marks via the e-commerce stores and Internet based photo albums

   operating under the Seller IDs, and upon Tiffany’s request, any other listings and images of

   goods bearing and/or using counterfeits and/or infringements of the Tiffany Marks associated

   with and/or linked to the same sellers or linked to any other alias seller identification names

   being used and/or controlled by Defendants to promote, offer for sale and/or sell goods bearing

   and/or using counterfeits and/or infringements of the Tiffany Marks.

                 j.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   this Court’s inherent authority that, upon Tiffany’s request, Defendants and any Internet

   marketplace, social media, and image hosting website operators and/or administrators who are




                                                  20
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 21 of 23



   provided with notice of an injunction issued by the Court, immediately cease fulfillment of and

   sequester all goods of each Defendant bearing and/or using one or more of the Tiffany Marks in

   its inventory, possession, custody, or control, and surrender those goods to Tiffany for

   destruction.

                  k.      Entry of an order requiring, upon Tiffany’s request, Defendants to request

   in writing permanent termination of any messaging services, Seller IDs, user names, and social

   media accounts they own, operate, or control on any messaging service and social media

   platform.

                  l.      Entry of an order pursuant to 28 U.S.C. § 1651(a), The All Writs Act, and

   the Court’s inherent authority, authorizing Tiffany to serve the injunction on any e-mail service

   provider with a request that the service provider permanently suspend the e-mail addresses which

   are used by Defendants in connection with Defendants’ promotion, offering for sale, and/or sale

   of goods using counterfeits, and/or infringements of the Tiffany Marks.

                  m.      Entry of an order requiring Defendants to account to and pay Tiffany for

   all profits and damages resulting from Defendants’ trademark counterfeiting and infringing and

   unfairly competitive activities and that the award to Tiffany be trebled, as provided for under 15

   U.S.C. §1117, or, at Tiffany’s election with respect to Count I, that Tiffany be awarded statutory

   damages from each Defendant in the amount of two million dollars ($2,000,000.00) per each

   counterfeit trademark used and product sold, as provided by 15 U.S.C. §1117(c)(2) of the

   Lanham Act.

                  n.      Entry of an award pursuant to 15 U.S.C. § 1117 (a) and (b) of Tiffany’s

   costs and reasonable attorneys’ fees and investigative fees associated with bringing this action.




                                                   21
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 22 of 23



                  o.     Entry of an order that, upon Tiffany’s request, Defendants and any

   financial institutions, payment processors, banks, escrow services, money transmitters, or

   marketplace platforms, and their related companies and affiliates, identify and restrain all funds,

   up to and including the total amount of judgment, in all financial accounts and/or sub-accounts

   used in connection with the Seller IDs and Subject Domain Name(s) or other alias e-commerce

   stores, social media accounts, photo albums, seller identification names, user names, private

   messaging accounts, domain names, and/or websites, used by Defendants presently or in the

   future, as well as any other related accounts of the same customer(s) and any other accounts

   which transfer funds into the same financial institution account(s), to be surrendered to Tiffany

   in partial satisfaction of the monetary judgment entered herein.

                  p.     Entry of an award of pre-judgment interest on the judgment amount.

                  q.     Entry of an order for any further relief as the Court may deem just and

   proper.

   DATED: February 12, 2020.             Respectfully submitted,

                                         STEPHEN M. GAFFIGAN, P.A.
                                         By:__Stephen M. Gaffigan___
                                         Stephen M. Gaffigan (Fla. Bar No. 025844)
                                         Virgilio Gigante (Fla. Bar No. 082635)
                                         T. Raquel Wiborg-Rodriguez (Fla. Bar. No. 103372)
                                         401 East Las Olas Blvd., Suite 130-453
                                         Ft. Lauderdale, Florida 33301
                                         Telephone: (954) 767-4819
                                         E-mail: stephen@smgpa.net
                                         E-mail: leo@smgpa.net
                                         E-mail: raquel@smgpa.net

                                         Attorneys for Plaintiff TIFFANY (NJ) LLC




                                                   22
Case 0:20-cv-60299-KMM Document 1 Entered on FLSD Docket 02/12/2020 Page 23 of 23




    [This page is the subject of Plaintiff’s Motion to File Under Seal. As such, this page has
                        been redacted in accordance with L.R. 5.4(b)(1)]




                                               23
